ICJ_168_Jadhav_IND_PAK_2017-05-18_ORD_01_NA_02_FR.txt.                                                                                           260




              DÉCLARATION DE M. LE JUGE BHANDARI

[Traduction]

  1. Bien que souscrivant à la décision de la Cour d’indiquer des mesures
conservatoires en l’espèce, je tiens à exposer plus en détail mes vues au
sujet de la demande qui a été présentée à cet eﬀet par l’Inde.


                                         Les faits

   2. Le 8 mai 2017, l’Inde a introduit devant la Cour une instance contre
le Pakistan concernant la violation alléguée de ses droits au regard de la
convention de Vienne sur les relations consulaires (ci-après, la « conven-
tion de Vienne ») 1. Elle soutenait que le Pakistan avait
       « arrêté, détenu, jugé et condamné à mort le 10 avril 2017 un ressor-
       tissant indien, M. Kulbhushan Sudhir Jadhav, en violation ﬂagrante
       des droits de l’Inde, énoncés au paragraphe 1 de l’article 36 de la
       convention de Vienne, de communiquer avec lui par l’entremise de
       ses autorités consulaires » 2.
Selon le demandeur, l’intéressé avait été enlevé en Iran, où il se livrait à
des activités commerciales après avoir pris sa retraite de la marine
indienne, et emmené en territoire pakistanais 3. Dans un communiqué de
presse du Pakistan qui a été produit par l’Inde, il était cependant indiqué
que M. Jadhav avait été arrêté au Baloutchistan 4, sur le sol pakistanais,
le 3 mars 2016 5.
   3. L’Inde a été informée de l’arrestation de l’intéressé le 25 mars 2016.
A compter du 30 mars de la même année, elle a adressé treize notes ver-
bales au Pakistan 6. Par ces communications, elle demandait à celui-ci de


   1 Nations Unies, Recueil des traités, vol. 596, p. 261.
   2 Demande en indication de mesures conservatoires, par. 3. Voir également CR 2017/5,
p. 11, par. 1 (Mittal).
   3 Requête introductive d’instance, par. 13. Voir également CR 2017/5, p. 12, par. 8

(Mittal).
   4 Ibid., annexe 4.
   5 Ibid., par. 4.
   6 Demande en indication de mesures conservatoires, par. 4. Voir requête introduc-

tive d’instance, annexe 1 : note verbale no ISL/103/1/2016 (25 mars 2016) ; note verbale
no ISL/103/14/2016 (30 mars 2017) ; note verbale no ISL/103/14/2016 (6 mai 2016) ; note
verbale no ISL/103/14/2016 (10 juin 2016) ; note verbale no ISL/103/14/2016 (11 juillet 2016) ;
note verbale no ISL/103/14/2016 (26 juillet 2016) ; note verbale no ISL/103/14/2016
(22 août 2016) ; note verbale no ISL/103/14/2016 (3 novembre 2016) ; note verbale
no ISL/103/14/2016 (19 décembre 2016) ; note verbale no J/411/08/2016 (3 février 2017) ; note

                                                                                            33

                             jadhav (décl. bhandari)                                  261

lui permettre de communiquer avec son ressortissant par l’entremise de
ses autorités consulaires, conformément au paragraphe 1 de l’article 36 de
la convention de Vienne. Cette disposition se lit comme suit :
        « Aﬁn que l’exercice des fonctions consulaires relatives aux ressor-
     tissants de l’Etat d’envoi soit facilité :
     a) Les fonctionnaires consulaires doivent avoir la liberté de commu-
         niquer avec les ressortissants de l’Etat d’envoi et de se rendre
         auprès d’eux. Les ressortissants de l’Etat d’envoi doivent avoir la
         même liberté de communiquer avec les fonctionnaires consulaires
         et de se rendre auprès d’eux ;
     b) Si l’intéressé en fait la demande, les autorités compétentes de l’Etat
         de résidence doivent avertir sans retard le poste consulaire de
         l’Etat d’envoi lorsque, dans sa circonscription consulaire, un res-
         sortissant de cet Etat est arrêté, incarcéré ou mis en état de déten-
         tion préventive ou toute autre forme de détention. Toute
         communication adressée au poste consulaire par la personne arrê-
         tée, incarcérée ou mise en état de détention préventive ou toute
         autre forme de détention doit également être transmise sans retard
         par lesdites autorités. Celles-ci doivent sans retard informer l’in-
         téressé de ses droits aux termes du présent alinéa ;
     c) Les fonctionnaires consulaires ont le droit de se rendre auprès d’un
         ressortissant de l’Etat d’envoi qui est incarcéré, en état de déten-
         tion préventive ou toute autre forme de détention, de s’entretenir
         et de correspondre avec lui et de pourvoir à sa représentation en
         justice. Ils ont également le droit de se rendre auprès d’un ressor-
         tissant de l’Etat d’envoi qui, dans leur circonscription, est incar-
         céré ou détenu en exécution d’un jugement. Néanmoins, les
         fonctionnaires consulaires doivent s’abstenir d’intervenir en faveur
         d’un ressortissant incarcéré ou mis en état de détention préventive
         ou toute autre forme de détention lorsque l’intéressé s’y oppose
         expressément. »
  4. Selon le demandeur, le Pakistan n’a toutefois répondu à aucune de
ces notes verbales 7, et
     « n’a pas permis à l’Inde d’envoyer ses agents consulaires auprès de
     M. Jadhav. Il a également refusé d’indiquer de quels chefs d’accusa-
     tion M. Jadhav devait répondre et quelles preuves ou autres éléments
     étaient retenus contre lui dans le cadre de son prétendu procès, ce qui
     leur aurait permis d’assurer la représentation en justice de leur com-
     patriote. » 8



verbale no ISL/103/14/2016 (3 mars 2017) ; note verbale no ISL/103/14/2016 (31 mars 2017) ;
note verbale no J/411/8/2016 (10 avril 2017).
   7 Demande en indication de mesures conservatoires, par. 4.
   8 CR 2017/5, p. 18, par. 6 (Salve).



                                                                                        34

                           jadhav (décl. bhandari)                         262

   Au lieu de cela, le Pakistan a, le 23 janvier 2017, sollicité la coopération
de l’Inde dans le cadre de l’enquête sur les prétendues violations du droit
pakistanais commises par M. Jadhav 9. L’Inde n’a jamais répondu à cette
demande. A l’audience, le Pakistan a aﬃrmé qu’elle « aurait pu, et aurait
dû, répondre à la [lettre] dans laquelle [il] sollicitait son assistance pour
enquêter sur l’activité criminelle du commandant Jadhav et ses liens avec
des personnes en Inde » 10. Le 10 avril 2017, l’Inde a reçu une note verbale
du ministère pakistanais des aﬀaires étrangères indiquant que « la possibi-
lité, pour ses autorités consulaires, d’entrer en communication avec l’inté-
ressé serait étudiée à la lumière de la suite qu’elle donnerait à la demande
d’assistance aux ﬁns d’enquête du Pakistan » 11.
   5. Au cours de sa détention au Pakistan, M. Jadhav a été jugé par une
cour martiale générale, en application de la loi militaire pakistanaise de
1952 12. « Conformément à l’article 105 [de ladite loi, cette cour] rend sa
décision à la majorité absolue, et toute condamnation à mort est décidée
à l’unanimité. » 13 Pareille condamnation doit ensuite être conﬁrmée par
un oﬃcier ainsi habilité par le Gouvernement fédéral ou le chef d’état-
major de l’armée 14. Ainsi que cela a été précisé ci-dessus, M. Jadhav a été
condamné à mort par la cour martiale, et cette condamnation a été conﬁr-
mée par le chef d’état-major de l’armée. La loi de 1952 prévoit toutefois
la possibilité d’introduire un recours auprès du Gouvernement fédéral
contre une telle condamnation 15. Il peut en outre être fait appel de cette
décision en vertu de l’article 133 B de cette même loi. Aux termes de cette
disposition,
       « la cour d’appel est constituée — s’agissant des condamnations à
       mort prononcées après 1992 et lorsque l’appel concerne, comme c’est
       le cas en l’espèce, la décision d’une cour martiale générale — du chef
       d’état-major de l’armée ou d’un ou plusieurs oﬃciers désignés par lui
       à cet eﬀet, et elle est présidée par un oﬃcier ayant au moins le rang de
       général de brigade. L’arrêt de la cour d’appel est déﬁnitif et ne peut
       être contesté devant aucune instance judiciaire ou autre autorité. » 16
  6. La mère de l’intéressé a introduit un recours en vertu de l’article 131
de la loi de 1952, et formé un appel en vertu de l’article 133 B de cette
même loi 17. M. Harish Salve, conseil de l’Inde, a toutefois précisé que
       « [l’]appel [de la mère de M. Jadhav] a[vait] été interjeté en désespoir
       de cause, sans connaître la nature des accusations portées contre l’in-

  9 CR 2017/5, p. 18, par. 6 (Salve)
  10 CR 2017/6, p. 9, par. 11 (Faisal).
  11 Requête introductive d’instance, annexe 4.
  12 Ibid., par. 53.
  13 Ibid.
  14 Ibid., par. 54.
  15 Ibid., par. 55.
  16 Ibid.
  17 Ibid., par. 56.



                                                                            35

                           jadhav (décl. bhandari)                          263

       téressé ni les éléments du dossier à charge ayant conduit à sa condam-
       nation, et sans même pouvoir consulter le jugement ni la décision par
       laquelle M. Jadhav a été reconnu coupable et condamné » 18.
   7. Selon M. Salve, « plus les accusations [contre M. Jadhav étaient]
graves, plus le respect des garanties procédurales prévues [était] nécessaire
pour assurer un procès équitable à l’accusé » 19. Or, l’Inde estimait que
tout recours contre la condamnation à mort de l’intéressé était « illu-
soire » 20. Premièrement, la condamnation à mort avait été conﬁrmée par
le chef d’état-major de l’armée, ce qui impliquait que tout appel interjeté
devant un tribunal présidé par celui-ci « reviendrait à saisir César contre
César » 21. Deuxièmement, le Gouvernement du Pakistan avait indiqué
clairement qu’il souscrivait à la condamnation à mort prononcée contre
M. Jadhav 22. Troisièmement, l’Inde a aﬃrmé que la cour d’appel ne pou-
vait pas être considérée comme indépendante dans une aﬀaire comme
celle de M. Jadhav 23. Quatrièmement, compte tenu de la position du Gou-
vernement pakistanais sur la responsabilité pénale de l’intéressé, l’Inde a
jugé que la cour d’appel constituée en application de l’article 133 B de
la loi de 1952 ne serait pas suﬃsamment « hermétique aux pressions
pour pouvoir constituer une voie de recours réelle et eﬃcace » 24. Cinquiè-
mement, « [m]ême dans le cadre de la procédure d’appel, le Pakistan
a[vait] clairement refusé de permettre au ressortissant et aux autorités
consulaires de l’Inde de communiquer » 25. Sixièmement, le barreau de la
High Court de Lahore avait adopté, le 14 avril 2017, une résolution par
laquelle il avait décidé « de radi[er] le ou les avocats qui interjetteraient
eﬀectivement appel [au] nom [de M. Jadhav] devant un tribunal mili-
taire », ce qui impliquait que l’intéressé ne pourrait pas bénéﬁcier d’une
assistance juridique appropriée dans le cadre de la procédure d’appel de
sa condamnation à mort 26.
   8. L’Inde a déclaré que « [l]e Pakistan continu[ait] de refuser [à ses]
autorités consulaires … d’entrer en communication avec leur ressortissant
et de fournir toute information relative à la procédure contre celui-ci,
y compris sur le point de savoir s’il a[vait] été interjeté appel de la décision
du tribunal » 27. Elle a en outre précisé ce qui suit :
          « Par lettre du 27 avril 2017 adressée au conseiller pour les aﬀaires
       étrangères auprès du premier ministre du Pakistan … la ministre des
       aﬀaires étrangères de l’Inde a, une nouvelle fois, demandé à se voir

  18 CR 2017/5, p. 24, par. 27 (Salve).
  19 Ibid., p. 40, par. 91 (Salve).
  20 Requête introductive d’instance, par. 57.
  21 Ibid., par. 57 a) [les italiques sont de moi].
  22 Ibid., par. 57 b).
  23 Ibid., par. 57 c).
  24 Ibid., par. 57 d).
  25 Ibid., par. 57 e).
  26 Ibid., par. 57 f).
  27 Demande en indication de mesures conservatoires, par. 11.



                                                                             36

                              jadhav (décl. bhandari)                                      264

        communiquer des copies certiﬁées conformes de l’acte d’accusation
        établi contre M. … Jadhav, des procès-verbaux relatifs à l’enquête,
        du résumé des éléments de preuve versés au dossier, du jugement, de
        l’acte de désignation de l’avocat de la défense et des informations
        relatives à ce dernier, ainsi que du rapport médical concernant
        M. Jadhav ; elle a par ailleurs réitéré la demande de visas introduite
        par les parents de M. Jadhav. La ministre a prié le conseiller d’inter-
        venir personnellement dans cette aﬀaire. Sa lettre n’a reçu aucune
        réponse. » 28
M. Deepak Mittal, agent de l’Inde près la Cour, a déclaré que
          « M. Jadhav [était] incarcéré au Pakistan depuis plus d’un an sur le
        fondement d’accusations fabriquées de toutes pièces, privé de ses
        droits et de la protection accordée par la convention de Vienne,
        détenu au secret sans aucun contact avec sa famille ou les autorités
        de son Etat d’origine, et désormais en attente d’une exécution immi-
        nente. Les droits de l’homme, dont le respect est aujourd’hui mon-
        dialement reconnu comme une règle de conduite élémentaire de toute
        nation civilisée, ont été purement et simplement foulés aux pieds. » 29
Et M. Mittal d’ajouter :

          « Le Pakistan n’a communiqué aucune information ni aucun docu-
        ment, comme l’acte d’accusation, les procès-verbaux relatifs à l’en-
        quête, le résumé des éléments de preuve ou le texte du jugement. Il
        n’a pas davantage répondu à la demande visant à la commission
        d’un avocat pour défendre M. Jadhav. » 30
   9. L’argument central de l’Inde était que
        « le Pakistan a[vait] manqué à toutes les obligations qui lui
        incomb[ai]ent au titre de l’article 36. Il a privé l’Inde du droit de
        communiquer avec son ressortissant par l’entremise de ses autorités
        consulaires. Pourtant, depuis qu’elle a été informée, en mars 2016, de
        la détention de M. … Jadhav par le Pakistan, l’Inde n’a cessé de
        demander qu’une telle communication consulaire soit permise. » 31
L’Inde considérait qu’elle « a[vait] avancé de solides arguments prima
facie quant à la compétence de la Cour et au fond de l’aﬀaire et que, ce
faisant, elle a[vait] suﬃsamment démontré le bien-fondé de sa demande
en indication de mesures conservatoires » 32. Le Pakistan, pour sa part,



   28 Requête introductive d’instance, par. 23.
   29 CR 2017/5, p. 11, par. 3 (Mittal).
   30 Ibid., p. 13, par. 11 (Mittal). Voir également les conclusions de M. Mittal, ibid., p. 14,

par. 16.
   31 Ibid., p. 16, par. 7 (Sharma).
   32 Ibid., p. 42, par. 95 (Salve).



                                                                                             37

                             jadhav (décl. bhandari)                                  265

estimait que la requête de l’Inde était un moyen d’obtenir que la Cour,
qui n’est pourtant pas une « juridiction d’appel pénale » 33, réexamine la
condamnation à mort de M. Jadhav. Dans les conclusions de sa demande,
l’Inde priait la Cour d’exercer le pouvoir qu’elle tient de l’article 41 du
Statut en indiquant les mesures conservatoires suivantes :
a) que le Pakistan prenne toutes les mesures nécessaires pour que
   M. Jadhav ne soit pas exécuté ;
b) que le Pakistan porte à la connaissance de la Cour les mesures qu’il
   aura prises pour que M. Jadhav ne soit pas exécuté ;
c) que le Pakistan fasse en sorte qu’il ne soit pris aucune mesure qui puisse
   porter atteinte aux droits de l’Inde ou de M. Jadhav en ce qui concerne
   toute décision que la Cour pourrait prendre sur le fond de l’aﬀaire 34.


                                       Le droit

         Les critères régissant l’indication de mesures conservatoires
   10. Selon une jurisprudence bien établie, la Cour indique des mesures
conservatoires lorsque quatre conditions sont remplies : i) elle a compé-
tence prima facie pour connaître du fond du diﬀérend ; ii) les droits allé-
gués par le demandeur au fond sont plausibles ; iii) il existe un risque réel
et imminent qu’un préjudice irréparable soit causé aux droits du deman-
deur avant que la Cour ne règle le diﬀérend ; et iv) il existe un lien entre
les mesures sollicitées et les droits revendiqués par le demandeur au
fond 35. Ces conditions seront examinées tour à tour ci-après.

                                  L’accord de 2008
   11. A titre préliminaire, il convient de relever que, le 21 mai 2008, l’Inde
et le Pakistan ont conclu un accord sur la communication entre les autorités
consulaires et les ressortissants de l’Etat d’envoi, dont les dispositions ont
trait à la notiﬁcation immédiate à ce dernier de toute arrestation, de toute
détention ou de tout emprisonnement de l’un de ses ressortissants 36. L’argu-
ment principal de l’Inde consistait à préciser que sa demande se rapportait
exclusivement à la convention de Vienne, et ne portait pas sur l’accord de
2008 37. L’Inde a indiqué que « cet accord n’[était] pas enregistré auprès de
l’Organisation des Nations Unies comme le prévoit l’article 102 de la Charte,


   33  CR 2017/6, p. 17 (Qureshi).
   34  Demande en indication de mesures conservatoires, par. 22.
    35 Immunités et procédures pénales (Guinée équatoriale c. France), mesures conserva-

toires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1155, par. 31, p. 1165-
1166, par. 71-72, et p. 1168, par. 82-83.
    36 Requête introductive d’instance, annexe 10, par. ii).
    37 Ibid.



                                                                                        38

                            jadhav (décl. bhandari)                        266

si bien que, en application du paragraphe 2 de cette même disposition, il ne
saurait être invoqué devant un organe de l’Organisation » 38.
   12. Selon l’Inde, l’argument suivant lequel l’accord de 2008 régirait
entièrement la question de la communication des autorités consulaires
avec les ressortissants de l’Etat d’envoi entre les Parties était « infondé au
regard tant des dispositions expresses de la convention de Vienne que des
termes mêmes de cet accord bilatéral » 39. Le demandeur a souligné que,
       « [d]ans cet instrument, … l’Inde et le Pakistan [étaient] convenus de
       certaines mesures, notamment de libérer et de rapatrier les intéressés
       un mois au plus tard après expiration de leur peine et conﬁrmation
       de leur nationalité. Les signataires reconnaissaient que, en cas d’ar-
       restation, de détention ou de condamnation pour des motifs poli-
       tiques ou relatifs à la sécurité, chacun d’eux pourrait examiner
       l’aﬀaire au fond et, dans les circonstances spéciales requérant de faire
       preuve de compassion et d’humanité, exercer son pouvoir discrétion-
       naire, en tant que permis par ses lois et règlements, pour autoriser
       une libération et un rapatriement anticipés. » 40
  13. L’Inde a plus particulièrement considéré que l’accord de 2008 n’était
pas pertinent pour quatre raisons :
   « a) L’Inde n’invoque pas [cet] accord… Elle invoque exclusivement, à
        l’appui de sa revendication, la convention de Vienne. La revendi-
        cation que formule l’Inde dans sa requête ne relève donc pas de
        cet accord bilatéral.
     b) Le paragraphe 2 de l’article 102 de la Charte des Nations Unies
        de 1945 proscrit l’invocation de tout accord qui n’a pas été enre-
        gistré. Or l’on sait que l’accord susmentionné ne l’a pas été.
     c) Il est précisé, à l’article 73 de la convention de Vienne, que celle-ci
        ne porte pas atteinte aux autres accords internationaux en vigueur.
        Toutefois, cette convention précise expressément qu’elle ne vise
        pas à « empêcher les Etats de conclure des accords internationaux
        conﬁrmant, complétant ou développant ses dispositions, ou éten-
        dant leur champ d’application ».
     d) L’article 41 de la convention de Vienne sur le droit des traités
        consacre et explique le principe établi de droit international selon
        lequel deux ou plusieurs parties à un traité multilatéral peuvent
        conclure un accord ayant pour objet de modiﬁer le traité dans
        leurs relations mutuelles, si la possibilité d’une telle modiﬁcation
        est prévue par le traité, ou si la modiﬁcation en question n’est pas
        interdite par le traité, à condition qu’elle ne porte pas sur une
        disposition à laquelle il ne peut être dérogé sans qu’il y ait incom-
        patibilité avec la réalisation eﬀective de l’objet et du but du traité

  38 CR 2017/5, p. 17, par. 16 (Sharma).
  39 Requête introductive d’instance, par. 44.
  40 Ibid., par. 45.



                                                                            39

                             jadhav (décl. bhandari)                                    267

           pris dans son ensemble… [S]i l’article 73 de la convention de
           Vienne laisse aux parties la possibilité de compléter et développer
           les dispositions de cet instrument, il n’encourage certainement pas
           l’édulcoration des principes qui y sont consacrés. » 41
  14. Sur ce point, la Cour a relevé à juste titre ce qui suit :
           « En ce qui concerne l’accord de 2008, … la Cour considère …
        qu’elle ne dispose pas à ce stade d’éléments suﬃsants pour conclure
        que [cet instrument] fait obstacle à sa compétence au titre de l’ar-
        ticle premier du protocole de signature facultative à l’égard des diﬀé-
        rends ayant trait à l’interprétation ou à l’application de l’article 36 de
        la convention de Vienne. » 42

                               Compétence prima facie
   15. La Cour ne peut indiquer des mesures conservatoires que si elle a
établi qu’elle était compétente prima facie pour connaître du diﬀérend au
fond 43. Le coagent de l’Inde, M. V. D. Sharma, a déclaré que « [l]’Inde
entend[ait] fonder la compétence de la Cour sur le paragraphe 1 de l’ar-
ticle 36 du Statut » 44. Cela a été répété par M. Salve, qui a précisé que
« [l]’Inde ne cherch[ait] pas à fonder la compétence de la Cour, relative-
ment à sa requête, sur le paragraphe 2 de l’article 36 » 45, mais « sur la
compétence que tire la Cour du paragraphe 1 de l’article 36 de son Statut
et de l’article premier du protocole de signature facultative concernant le
règlement obligatoire des diﬀérends de 1963 » 46. Cette dernière disposi-
tion se lit comme suit :
          « Les diﬀérends relatifs à l’interprétation ou à l’application de la
        Convention relèvent de la compétence obligatoire de la Cour inter-
        nationale de Justice qui, à ce titre, pourra être saisie par une requête
        de toute partie au diﬀérend qui sera elle-même partie au présent
        Protocole. »
  16. Dans son ordonnance, la Cour a fait droit à la position de l’Inde en
précisant ceci :
        « le demandeur entend établir sa compétence sur le paragraphe 1 de
        l’article 36 du Statut et l’article premier du protocole de signature
        facultative ; il n’invoque pas les déclarations faites par les Parties en
        vertu du paragraphe 2 de l’article 36 du Statut » 47.
   41 CR 2017/5, p. 34-35, par. 66 (Salve).
   42 Ordonnance, par. 33.
   43 Questions concernant la saisie et la détention de certains documents et données (Timor-

Leste c. Australie), mesures conservatoires, ordonnance du 3 mars 2014, C.I.J. Recueil 2014,
p. 151, par. 18.
   44 CR 2017/5, p. 16, par. 8 (Sharma).
   45 Ibid., p. 30, par. 53 (Salve).
   46 Ibid., p. 29, par. 49 (Salve).
   47 Ordonnance, par. 26.



                                                                                          40

                            jadhav (décl. bhandari)                                268

   17. Dans l’aﬀaire LaGrand, l’Allemagne avait fondé la compétence de
la Cour sur le même instrument juridique que l’Inde en la présente espèce.
De même qu’en la présente espèce, ni l’Allemagne ni les Etats-Unis d’Amé-
rique n’avaient formulé de réserve au protocole de signature facultative à
la convention de Vienne. La Cour était parvenue à la conclusion « qu’elle
a[vait] prima facie compétence en vertu de l’article premier du protocole
susmentionné pour connaître de l’aﬀaire » 48. Les faits de la présente espèce,
qui avaient trait à l’arrestation, à la détention et à la condamnation à mort
de M. Jadhav, étaient analogues à ceux de l’aﬀaire LaGrand. En outre, la
base de compétence invoquée par l’Inde en la présente espèce et par l’Alle-
magne dans l’aﬀaire LaGrand était la même, aucun Etat partie à ces deux
aﬀaires n’ayant formulé de réserve à l’article premier du protocole de
signature facultative à la convention de Vienne. Par souci de cohérence
avec sa décision antérieure relative à sa compétence prima facie, la Cour
devait donc, en la présente espèce, parvenir à la même conclusion.
   18. L’Inde a par ailleurs démontré qu’il existait, prima facie, un diﬀé-
rend entre les Parties. Dans son ordonnance, la Cour a conﬁrmé qu’il lui
fallait rechercher si tel était le cas 49, comme elle l’avait déjà précisé dans
l’aﬀaire Guinée équatoriale c. France 50. Or, l’existence d’un diﬀérend en la
présente espèce ressortait clairement des treize notes verbales, annexées à
la requête introductive d’instance, qui avaient été adressées au ministère
des aﬀaires étrangères du Pakistan par le haut-commissariat ou le minis-
tère des aﬀaires étrangères de l’Inde. Ces notes verbales montraient que
les Parties avaient, en ce qui concerne le cas de M. Jadhav, des vues diver-
gentes quant à l’interprétation et à l’application du paragraphe 1 de l’ar-
ticle 36 de la convention de Vienne. Compte tenu des treize demandes
tendant à pouvoir entrer en communication avec M. Jadhav qui avaient
été formulées après l’arrestation de celui-ci, la position de l’Inde pouvait
être considérée comme étant plus solide encore, du point de vue de l’exis-
tence prima facie d’un diﬀérend, que celle de l’Allemagne en l’aﬀaire
LaGrand. De plus, tandis que l’Inde aﬃrmait que son droit de communi-
quer avec l’intéressé en vertu de la convention de Vienne était incondi-
tionnel, le Pakistan semblait soutenir que ce droit pouvait être soumis à
certaines conditions, telles que, en l’occurrence, la suite qui serait donnée
à sa demande d’assistance judiciaire. S’agissant de l’existence prima facie
d’un diﬀérend, la Cour a estimé, dans son ordonnance, que « les Parties
apparaiss[ai]ent bien s’être opposées, et s’opposer aujourd’hui encore, sur
la question de l’assistance consulaire de l’Inde à M. Jadhav au titre de la
convention de Vienne » 51. A ce stade, cela suﬃsait pour établir qu’il exis-
tait, prima facie, un diﬀérend entre les Parties.

    48 LaGrand (Allemagne c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance

du 3 mars 1999, C.I.J. Recueil 1999 (I), p. 14, par. 18.
    49 Ordonnance, par. 28.
    50 Immunités et procédures pénales (Guinée équatoriale c. France), mesures conserva-

toires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1157, par. 37.
    51 Ordonnance, par. 29.



                                                                                     41

                              jadhav (décl. bhandari)                                    269

   19. Dans l’aﬀaire Guinée équatoriale c. France, la Cour était allée plus
loin en jugeant que, « [à] l’eﬀet d’établir sa compétence, même prima facie,
[elle devait] encore rechercher si pareil diﬀérend [était] de ceux dont elle
pourrait connaître ratione materiae » 52. Cela signiﬁe que, en la présente
espèce, le Cour devait s’assurer que les faits, tels que présentés par l’Inde,
avaient, prima facie, donné naissance à un diﬀérend relevant de l’article
premier du protocole de signature facultative à la convention de Vienne.
Elle l’a d’ailleurs souligné dans son ordonnance en précisant que, « [a]ux
ﬁns de déterminer si elle a[vait] compétence, même prima facie, [elle
devait] encore rechercher si ce diﬀérend [était] de ceux dont elle pourrait
connaître ratione materiae sur le fondement de l’article premier du proto-
cole de signature facultative » 53. A cet égard, elle a estimé à juste titre que
     « les actes allégués par l’Inde [étaient] susceptibles de relever du para-
     graphe 1 de l’article 36 de la convention de Vienne, qui garantit
     notamment à l’Etat d’envoi le droit de communiquer avec ses ressor-
     tissants détenus dans l’Etat de résidence et de se rendre auprès
     d’eux … et garantit auxdits ressortissants celui d’être informés de
     leurs droits… » 54.
Cette appréciation de la Cour est correcte. Les actes du Pakistan, dont l’Inde
tirait grief, entraient prima facie dans le cadre des droits que celle-ci tient du
paragraphe 1 de l’article 36 de la convention de Vienne. L’Inde aﬃrmait que
le Pakistan avait manqué à son obligation internationale découlant de cet
instrument de lui permettre d’entrer en communication avec son ressortis-
sant, notamment en privant l’intéressé de tout accès aux autorités consulaires
indiennes et en ne permettant pas à ces dernières d’entrer en contact avec lui.
Par conséquent, le diﬀérend dont l’Inde avait saisi la Cour relevait, prima
facie, du champ d’application ratione materiae de la convention de Vienne.
   20. Les faits présentés par l’Inde concernaient l’arrestation, la déten-
tion et la condamnation d’un ressortissant indien qui aurait été privé du
droit de communiquer avec ses autorités consulaires que lui confère le
paragraphe 1 de l’article 36 de la convention de Vienne. A cet égard,
M. Khawar Qureshi, conseil du Pakistan, a aﬃrmé que les personnes
soupçonnées d’espionnage ou de terrorisme étaient exclues du champ
d’application de la convention de Vienne, puisque, selon l’article 55 de cet
instrument 55, « il ne doit pas y avoir d’ingérence dans les aﬀaires inté-
rieures de l’Etat de résidence » 56. Selon le défendeur, si une personne


    52 Immunités et procédures pénales (Guinée équatoriale c. France), mesures conserva-

toires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1164, par. 67.
    53 Ordonnance, par. 30.
    54 Ibid.
    55 CR 2017/6, p. 20-21 (Qureshi).
    56 Le paragraphe 1 de l’article 55 de la convention de Vienne se lit comme suit : « Sans

préjudice de leurs privilèges et immunités, toutes les personnes qui bénéﬁcient de ces privi-
lèges et immunités ont le devoir de respecter les lois et règlements de l’Etat de résidence.
Elles ont également le devoir de ne pas s’immiscer dans les aﬀaires intérieures de cet Etat. »

                                                                                           42

                              jadhav (décl. bhandari)                                    270

soupçonnée d’espionnage était autorisée à communiquer avec ses autori-
tés consulaires, cela constituerait une ingérence dans les aﬀaires inté-
rieures de l’Etat et, partant, une violation de la convention de Vienne. Sur
ce point, la Cour a observé à juste titre que cet instrument « ne cont[enait]
pas de dispositions expresses excluant de son champ d’application les per-
sonnes soupçonnées d’espionnage ou de terrorisme » 57. Quoi qu’il en soit,
l’argument du Pakistan touchait au fond de l’aﬀaire, et il était prématuré
de l’examiner à ce stade de l’instance. La Cour en était bien consciente,
puisqu’elle a indiqué que,
        « [à] ce stade, l’on ne saurait conclure que l’article 36 de la conven-
        tion de Vienne ne peut s’appliquer au cas de M. Jadhav de manière à
        exclure, prima facie, la compétence de la Cour au titre du protocole
        de signature facultative » 58.
  21. La base de compétence invoquée par l’Inde était l’article premier
du protocole de signature facultative à la convention de Vienne, et non les
déclarations faites par les Parties en vertu du paragraphe 2 de l’article 36
du Statut. L’Inde a précisé que, même à supposer que ces déclarations
fussent pertinentes,
        « [l]orsque la Cour est compétente à la fois au titre des déclarations
        faites en vertu de la clause facultative et de clauses de juridiction
        obligatoire [contenues dans des instruments conventionnels], …
        chaque titre de compétence est indépendant et … aucun ne prévaut
        sur les autres » 59.
   Ce principe ressort de la jurisprudence de la Cour et, en particulier, des
aﬀaires suivantes : Compagnie d’électricité de Sofia et de Bulgarie 60,
Actions armées frontalières et transfrontalières 61, Différend territorial et
maritime 62 et Appel concernant la compétence du Conseil de l’OACI 63. Dès
lors, même si les déclarations faites par les Parties en vertu de la clause
facultative avaient été pertinentes, et même si celle du Pakistan avait
eﬀectivement exclu, prima facie, sa compétence en la présente espèce, la
Cour pouvait se déclarer compétente prima facie sur la base du protocole
de signature facultative à la convention de Vienne, et ce, de manière tout
à fait cohérente avec sa jurisprudence bien établie.


   57  Ordonnance, par. 32.
   58  Ibid.
   59  CR 2017/5, p. 30, par. 55 (Salve).
    60 Compagnie d’électricité de Sofia et de Bulgarie, arrêt, 1939, C.P.J.I. série A/B no 77,

p. 76.
    61 Actions armées frontalières et transfrontalières (Nicaragua c. Honduras), compétence

et recevabilité, arrêt, C.I.J. Recueil 1988, p. 78, par. 20.
    62 Différend territorial et maritime (Nicaragua c. Colombie), exceptions préliminaires,

arrêt, C.I.J. Recueil 2007 (II), p. 918, par. 54 (opinion individuelle de M. le juge Abraham).
    63 Appel concernant la compétence du Conseil de l’OACI (Inde c. Pakistan), arrêt, C.I.J.

Recueil 1972, p. 60, par. 25.

                                                                                           43

                              jadhav (décl. bhandari)                                     271

                                        Plausibilité
    22. Pour pouvoir indiquer des mesures conservatoires, la Cour devait
également s’assurer que les droits invoqués par l’Inde au fond étaient
plausibles 64. Dans l’aﬀaire relative à Certaines activités, elle a déclaré
qu’elle « ne [pouvait] exercer ce pouvoir que si les droits allégués par une
partie apparaiss[ai]ent au moins plausibles » 65. Dans son ordonnance en
indication de mesures conservatoires la plus récente, celle qu’elle a rendue
en l’aﬀaire Ukraine c. Russie, la Cour a jugé qu’« il lui [fallait] seulement
déterminer si les droits que [le demandeur] revendiqu[ait] au fond et dont
[il] sollicit[ait] la protection [étaient] plausibles » 66. Elle a en outre estimé
que, pour que les droits revendiqués par le demandeur au fond soient
plausibles, il fallait que les actes auxquels le demandeur se référait entrent
dans le champ d’application ratione materiae du traité dont la violation
était invoquée 67.
    23. En la présente espèce, l’Inde soutenait que le Pakistan avait violé le
paragraphe 1 de l’article 36 de la convention de Vienne. Elle faisait plus
particulièrement valoir que, dans des aﬀaires dans lesquelles un ressortis-
sant étranger était poursuivi pour des actes qui
        « sont sanctionnés par la peine capitale, et [lors]que le procès se
        déroule devant un tribunal militaire, il [était] d’autant plus important
        de garantir la communication consulaire et la représentation en jus-
        tice appropriée de l’intéressé tout au long de son procès, comme le
        prévoit la convention de Vienne » 68.
   24. Dans son commentaire de 1961 relatif aux projets d’articles qui
allaient former la convention de Vienne, la CDI a, au sujet de l’article 36,
précisé que « l’Etat de résidence [devait] permettre au fonctionnaire consu-
laire de rendre visite à un ressortissant de l’Etat d’envoi détenu ou incar-
céré dans sa circonscription consulaire, de s’entretenir avec lui et de
pourvoir à sa représentation en justice » 69, précisant que cela visait aussi
« le cas où la sentence condamnant le ressortissant est devenue déﬁni-
tive » 70. Au vu des éléments présentés par les Parties à la présente espèce,

   64  CR 2017/5, p. 19, par. 11 (Salve).
   65  Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica
c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
p. 18, par. 53.
    66 Application de la convention internationale pour la répression du financement du terro-

risme et de la convention internationale sur l’élimination de toutes les formes de discrimi-
nation raciale (Ukraine c. Fédération de Russie), mesures conservatoires, ordonnance du
19 avril 2017, C.I.J. Recueil 2017, p. 126, par. 64.
    67 Ibid., p. 131-132, par. 75. Dans l’aﬀaire Ukraine c. Russie, la question était de savoir

si les actes allégués par l’Ukraine constituaient plausiblement des actes de terrorisme au
sens de l’article 2 de la convention internationale pour la répression du ﬁnancement du
terrorisme et, partant, entraient dans le champ d’application de cet instrument.
    68 CR 2017/5, p. 29, par. 47 (Salve).
    69 Annuaire de la Commission du droit international (1961), vol. II, p. 117, par. 4 c).
    70 Ibid.



                                                                                            44

                            jadhav (décl. bhandari)                                 272

il était, pour l’heure, diﬃcile d’établir si un appel de la condamnation à
mort de M. Jadhav était encore pendant. En tout état de cause, le para-
graphe 1 de l’article 36 de la convention de Vienne s’appliquait, que la
procédure visant un ressortissant étranger demeure pendante ou non.
   25. L’Inde soutenait que toute communication avec M. Jadhav lui
avait été refusée après qu’elle avait été informée de l’arrestation de celui-ci
et de la procédure judiciaire dont il faisait l’objet. Les faits allégués par
elle relevaient donc plausiblement du paragraphe 1 de l’article 36 de la
convention de Vienne, puisqu’ils avaient trait au refus d’accorder l’assis-
tance consulaire à une personne qui y avait droit en application de la
convention. Ainsi que cela appert du dossier de l’aﬀaire, les autorités
indiennes avaient contacté à maintes reprises les autorités pakistanaises
aﬁn de pouvoir entrer en communication avec l’intéressé. Or, les ques-
tions relatives à la communication entre les autorités consulaires et les
ressortissants de l’Etat d’envoi relèvent clairement de la convention de
Vienne et, plus particulièrement, du paragraphe 1 de son article 36. Il
s’ensuit que les droits revendiqués par l’Inde au fond étaient plausibles.

                Risque réel et imminent de préjudice irréparable
   26. La Cour ne peut indiquer des mesures conservatoires que s’il existe
un risque réel et imminent qu’un préjudice irréparable soit causé aux
droits de l’Etat demandeur. Conformément à certaines ordonnances
récentes en indication de mesures conservatoires, le préjudice causé aux
droits d’un Etat est « irréparable » si, à défaut de mesures conservatoires,
il serait impossible de rétablir le statu quo ante une fois le diﬀérend déﬁni-
tivement réglé 71. Il existe en outre un risque réel et imminent de préjudice
irréparable « s’il est probable qu’une action préjudiciable aux droits de
l’une ou de l’autre Partie sera commise avant qu’un … arrêt déﬁnitif ne
soit rendu » 72.
   27. Les faits de la présente espèce étaient analogues à ceux des aﬀaires
Breard, LaGrand et Avena, puisque tous se rapportaient à l’exécution pré-
vue d’un ressortissant étranger. Dans l’aﬀaire Breard, un ressortissant
paraguayen, M. Angel Francisco Breard, avait été condamné à mort en
Virginie, et la date de son exécution avait été ﬁxée au 14 avril 1998 73. Le
3 avril 1998, le Paraguay avait introduit une instance devant la Cour
contre les Etats-Unis d’Amérique, au motif que ses autorités consulaires

    71 Immunités et procédures pénales (Guinée équatoriale c. France), mesures conserva-

toires, ordonnance du 7 décembre 2016, C.I.J. Recueil 2016 (II), p. 1169, par. 90 ; Ques-
tions concernant la saisie et la détention de certains documents et données (Timor-Leste
c. Australie), mesures conservatoires, ordonnance du 3 mars 2014, C.I.J. Recueil 2014,
p. 154, par. 32.
    72 Passage par le Grand-Belt (Finlande c. Danemark), mesures conservatoires, ordon-

nance du 29 juillet 1991, C.I.J. Recueil 1991, p. 17, par. 23.
    73 Application de la convention de Vienne sur les relations consulaires (Paraguay

c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance du 9 avril 1998, C.I.J.
Recueil 1998, p. 249, par. 3.

                                                                                      45

                            jadhav (décl. bhandari)                                  273

n’avaient pas pu communiquer avec M. Breard après son arrestation
et durant la procédure pénale engagée contre lui 74. Le Paraguay avait
également prié la Cour d’indiquer, en tant que mesure conservatoire
au titre de l’article 41 du Statut, que les Etats-Unis d’Amérique « [feraient]
en sorte que M. Breard ne soit pas exécuté tant que la décision n’aura[it]
pas été rendue en la présente instance » 75. S’agissant de la question
du préjudice irréparable, la Cour avait jugé que, la date de l’exécution
de l’intéressé ayant d’ores et déjà été ﬁxée, cette exécution « rendrait
impossible l’adoption de la solution demandée par le Paraguay [au fond]
et porterait ainsi un préjudice irréparable aux droits revendiqués par
celui-ci » 76.
   28. Dans l’aﬀaire LaGrand, deux frères, Karl et Walter LaGrand, res-
sortissants allemands, avaient été condamnés à mort en Arizona 77. De
même que dans l’aﬀaire Breard, les intéressés s’étaient vu refuser de com-
muniquer avec leurs autorités consulaires 78. Karl LaGrand avait été exé-
cuté le 24 février 1999 79, et Walter LaGrand devait l’être le 3 mars 1999 80.
Le 2 mars 1999, l’Allemagne avait tenté d’obtenir qu’il soit sursis à l’exé-
cution de l’intéressé en introduisant une instance devant la Cour et en
demandant l’indication de mesures conservatoires urgentes en vertu de
l’article 41 du Statut. Compte tenu de l’extrême urgence de la question 81,
la Cour n’avait pas tenu d’audiences et avait décidé, à titre de mesure
conservatoire, que les Etats-Unis d’Amérique devraient prendre toutes les
mesures dont ils disposaient pour qu’il soit sursis à l’exécution de Walter
LaGrand 82. S’agissant de la question du préjudice irréparable, elle avait
jugé que l’« exécution [de Walter LaGrand] porterait un préjudice irrépa-
rable aux droits revendiqués par l’Allemagne » 83.
   29. L’aﬀaire Avena est comparable aux aﬀaires Breard et LaGrand.
Dans cette aﬀaire, le Mexique avait introduit devant la Cour une instance
contre les Etats-Unis d’Amérique, ainsi qu’une demande en indication de
mesures conservatoires tendant à protéger les droits d’un certain nombre
de ressortissants mexicains condamnés à mort aux Etats-Unis 84. Il fon-
dait sa demande sur la violation alléguée, par les Etats-Unis d’Amérique,
du paragraphe 1 de l’article 36 de la convention de Vienne 85, puisque
ceux-ci ne l’avaient pas autorisé à communiquer, par l’entremise de ses
   74 C.I.J. Recueil 1998, p. 249, par. 3.
   75 Ibid., p. 251, par. 9.
   76 Ibid., p. 257, par. 37.
   77 LaGrand (Allemagne c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance

du 3 mars 1999, C.I.J. Recueil 1999 (I), p. 15, par. 24.
   78 Ibid., p. 10, par. 2.
   79 Ibid., p. 12, par. 8.
   80 Ibid.
   81 Ibid., p. 14, par. 21.
   82 Ibid., p. 16, par. 29.
   83 Ibid., p. 15, par. 24.
   84 Avena et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), mesures

conservatoires, ordonnance du 5 février 2003, C.I.J. Recueil 2003, p. 78, par. 2.
   85 Ibid.



                                                                                       46

                             jadhav (décl. bhandari)                                    274

autorités consulaires, avec ses ressortissants qu’il cherchait à protéger. La
date de l’exécution d’un certain nombre d’entre eux avait été ﬁxée ; pour
d’autres, tel n’était pas le cas 86. La Cour n’avait indiqué des mesures
conservatoires qu’en ce qui concerne les premiers, décidant que les
Etats-Unis d’Amérique prendraient toute mesure pour que les intéressés
ne soient pas exécutés tant que l’arrêt déﬁnitif en l’aﬀaire n’aurait pas été
rendu 87. S’agissant de la question du préjudice irréparable, elle avait
jugé, au sujet des ressortissants mexicains dont l’exécution aux Etats-Unis
d’Amérique était prévue, que celle-ci « porterait un préjudice irréparable
aux droits que l’arrêt de la Cour pourrait éventuellement reconnaître au
Mexique » 88.
   30. En la présente espèce, les faits allégués par l’Inde étaient fort sem-
blables à ceux des aﬀaires Breard, LaGrand et Avena. M. Jadhav, un res-
sortissant indien, avait lui aussi été condamné à mort, et ce, par une cour
martiale pakistanaise. Dans l’hypothèse où il aurait été exécuté, ce qui
aurait été probable si son appel avait été rejeté, le préjudice porté aux
droits sous-jacents de l’Inde aurait été irréparable, puisqu’aucune déci-
sion de la Cour n’aurait pu rétablir le statu quo ante.
   31. Outre le fait qu’il doit y avoir un risque qu’un préjudice irréparable
soit causé aux droits revendiqués, ce risque doit être imminent ou, pour
reprendre les termes de la Cour, la situation doit présenter un caractère
d’urgence 89. La Cour a, par le passé, qualiﬁé pareilles situations d’« ins-
table[s] et pou[vant] changer rapidement » 90. En la présente espèce, la
date exacte de l’exécution de M. Jadhav était inconnue. Dans l’aﬀaire
Avena, la Cour avait décidé de ne pas indiquer de mesures conservatoires
pour protéger les ressortissants mexicains dont la date de l’exécution
n’avait pas été ﬁxée 91, mais d’en indiquer en ce qui concerne les intéressés
pour qui cette date avait été ﬁxée. La Cour n’a pas réellement cherché à
déterminer si le caractère d’urgence était fonction du point de savoir
si l’exécution devait intervenir dans un délai de quelques jours, de
quelques semaines ou de quelques mois, comme le Pakistan l’y
invitait 92.
   32. Quoi qu’il en soit, les faits et circonstances de la présente espèce
étaient fort diﬀérents. Aux Etats-Unis d’Amérique, les dates d’exécution
sont en eﬀet communiquées au public, généralement plusieurs semaines à
l’avance, si ce n’est davantage. Cet élément semble avoir eu une incidence

   86 C.I.J. Recueil 2003, p. 81, par. 11.
   87 Ibid., p. 91-92, par. 59.
   88 Ibid., p. 91, par. 55. Ce paragraphe de l’ordonnance en indication de mesures conser-
vatoires rendue en l’aﬀaire Avena a été cité par M. Salve. Voir le CR 2017/5, p. 23, par. 23.
   89 Application de la convention internationale sur l’élimination de toutes les formes de

discrimination raciale (Géorgie c. Fédération de Russie), mesures conservatoires, ordonnance
du 15 octobre 2008, C.I.J. Recueil 2008, p. 392, par. 129.
   90 Ibid., p. 396, par. 143.
   91 Avena et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), mesures

conservatoires, ordonnance du 5 février 2003, C.I.J. Recueil 2003, p. 91-92, par. 59.
   92 CR 2017/6, p. 15 (Qureshi).



                                                                                          47

                            jadhav (décl. bhandari)                       275

importante sur la question de savoir si la demande en indication de
mesures conservatoires du Mexique était urgente. Dans le cas du Pakis-
tan, en revanche, il était diﬃcile de savoir si la date de l’exécution de
l’intéressé serait communiquée à l’avance au public et aux autorités
indiennes et, le cas échéant, par quel biais. L’Inde a soutenu qu’un jury
avait d’ores et déjà été constitué pour examiner l’appel formé contre la
condamnation à mort de M. Jadhav, et que la décision pouvait être ren-
due d’un moment à l’autre. A l’audience, elle a estimé que le Pakistan,
« tout en évoquant l’existence de « voies de recours », ne garanti[ssait] pas
clairement que la peine ne sera[it] pas exécutée tant que la Cour sera[it]
saisie de la présente requête » 93. Selon le conseil du Pakistan, M. Jadhav
pouvait demander un recours en grâce en vertu de la loi pakistanaise, ce
que « [l]a requête omet[tait] fort opportunément de mentionner » 94. A cet
égard, le conseil a déclaré que « l’intéressé dispos[ait] d’une période de
150 jours qui, même si elle avait démarré le 10 avril 2017 — date à laquelle
M. Jadhav a été déclaré coupable par le tribunal —[,] pourrait se prolon-
ger bien au-delà du mois d’août 2017 » 95.
   33. L’argument du Pakistan n’était pas convaincant. En eﬀet, le carac-
tère d’urgence ne devait pas être apprécié au regard du nombre de
semaines ou de mois qui pouvaient s’écouler avant l’exécution de
M. Jadhav ; il devait l’être en recherchant s’il était probable que les droits
revendiqués par l’Inde au fond subissent un préjudice irréparable pen-
dente lite. Dès lors qu’il existait un risque réel que M. Jadhav puisse être
exécuté avant que la Cour ne se prononce déﬁnitivement sur le présent
diﬀérend, il importait peu de savoir si l’exécution de l’intéressé intervien-
drait dans un délai de quelques jours, de deux semaines, de deux mois ou
de deux ans. Ainsi, dans l’hypothèse d’un délai de deux ans pour que la
Cour rende son arrêt en l’aﬀaire, il aurait été urgent d’indiquer des
mesures conservatoires s’il était probable que M. Jadhav soit exécuté
dans ce même délai.
   34. Le problème n’était cependant pas seulement que M. Jadhav ris-
quait d’être exécuté de manière imminente, mais, plus particulièrement,
que le Pakistan continuait de refuser aux autorités consulaires indiennes
de communiquer avec l’intéressé, et ce, en violation prima facie de l’ar-
ticle 36 de la convention de Vienne. Ce refus persistant constituait déjà
une violation continue dudit instrument. Il était donc permis de considé-
rer qu’il avait déjà été porté préjudice aux droits que l’Inde tient du para-
graphe 1 de l’article 36. Si M. Jadhav avait été exécuté, ce préjudice serait
devenu irréparable. Toutefois, même s’il est sursis à cette exécution pen-
dant la durée de l’instance devant la Cour, le refus persistant de permettre
à l’Inde d’entrer en communication avec son ressortissant par l’entremise
de ses autorités consulaires porterait un préjudice irréparable aux droits
de cet Etat. Faute de pouvoir communiquer avec son ressortissant, l’Inde

  93 CR 2017/5, p. 24, par. 26 (Salve).
  94 CR 2017/6, p. 15 (Qureshi).
  95 Ibid. p. 10, par. 16 (Faisal).



                                                                           48

                             jadhav (décl. bhandari)                                  276

ne pourrait en eﬀet contribuer à la défense de celui-ci dans le cadre de la
procédure judiciaire en cours au Pakistan, ni s’assurer que l’intéressé soit
traité humainement pendant sa détention. Les faits allégués par l’Inde
montraient donc qu’il existait un risque réel et imminent qu’un préjudice
irréparable soit causé aux droits qu’elle revendique au fond.

   Lien entre les droits invoqués et les mesures conservatoires sollicitées
   35. Dans l’aﬀaire relative à Certaines activités, la Cour a précisé qu’« un
lien [devait] exister entre les droits qui font l’objet de l’instance pendante
devant [elle] sur le fond de l’aﬀaire et les mesures conservatoires sollici-
tées » 96. De même, en l’aﬀaire Belgique c. Sénégal, elle a jugé « qu’un lien
[devait] être établi entre les mesures conservatoires sollicitées et les droits
qui font l’objet de l’instance pendante devant la Cour sur le fond de l’af-
faire » 97. L’Inde demandait à la Cour d’indiquer les mesures conserva-
toires suivantes :
a) que le Pakistan prenne toutes les mesures nécessaires pour que M. Kul-
   bhushan Sudhir Jadhav ne soit pas exécuté ;
b) que le Pakistan porte à la connaissance de la Cour les mesures qu’il
   aurait prises pour que M. Kulbhushan Sudhir Jadhav ne soit pas
   exécuté ;
c) que le Pakistan fasse en sorte qu’il ne soit pris aucune mesure qui puisse
   porter atteinte aux droits de la République de l’Inde ou de M. Kul-
   bhushan Sudhir Jadhav en ce qui concerne toute décision que la Cour
   pourrait prendre sur le fond de l’aﬀaire.
  36. A première vue, ces mesures semblaient bel et bien liées aux droits
revendiqués par l’Inde au fond, à savoir ceux qui découlent de l’article 36
de la convention de Vienne. Cela était étayé par les mesures conserva-
toires qui avaient été indiquées dans les aﬀaires Avena, LaGrand et Breard.
Dans chacune de ces aﬀaires, la Cour a en eﬀet indiqué que les Etats-Unis
d’Amérique devaient prendre toutes les mesures nécessaires pour que les
ressortissants étrangers ne soient pas exécutés avant qu’elle ne rende son
arrêt au fond 98. L’Inde priait la Cour d’indiquer exactement la même
mesure en ce qui concerne M. Jadhav 99. Dans l’aﬀaire Avena, la Cour a

    96 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

c. Nicaragua), mesures conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
p. 18, par. 54.
    97 Questions concernant l’obligation de poursuivre ou d’extrader (Belgique c. Sénégal),

mesures conservatoires, ordonnance du 28 mai 2009, C.I.J. Recueil 2009, p. 151, par. 56.
    98 Application de la convention de Vienne sur les relations consulaires (Paraguay

c. Etats-Unis d’Amérique), mesures conservatoires, ordonnance du 9 avril 1998, C.I.J.
Recueil 1998, p. 258, par. 41 ; LaGrand (Allemagne c. Etats-Unis d’Amérique), mesures
conservatoires, ordonnance du 3 mars 1999, C.I.J. Recueil 1999 (I), p. 16, par. 29 ; Avena
et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique), mesures conserva-
toires, ordonnance du 5 février 2003, C.I.J. Recueil 2003, p. 91-92, par. 59.
    99 Demande en indication de mesures conservatoires, par. 22 a).



                                                                                        49

                            jadhav (décl. bhandari)                                  277

en outre décidé que les Etats-Unis d’Amérique « portera[ient] à [sa]
connaissance … toute mesure prise en application de [l’]ordonnance » 100.
Cette mesure conservatoire, dont la jurisprudence donnait à penser qu’elle
était eﬀectivement liée aux droits que l’Inde revendique au fond, ﬁgurait
elle aussi parmi celles qui étaient sollicitées en la présente espèce 101.


                                     Conclusion

   37. Dans sa demande en indication de mesures conservatoires, l’Inde a
déclaré que « le droit international reconnai[ssait] le caractère sacré de la
vie humaine » 102. Dans des aﬀaires dans lesquelles un ressortissant étran-
ger est arrêté, détenu et condamné à mort, son droit de communiquer avec
ses autorités consulaires et de solliciter l’aide de son pays d’origine « condi-
tionne [l’]impartialité » de son procès 103. Je souscris à cette déclaration.
   38. En la présente espèce, des arguments de poids avaient été présentés
en faveur de l’indication de mesures conservatoires au titre de l’article 41
du Statut de la Cour. En conséquence, M. Kulbhushan Sudhir Jadhav ne
devait pas être exécuté pendente lite.

                                                    (Signé) Dalveer Bhandari.




  100 Avena et autres ressortissants mexicains (Mexique c. Etats-Unis d’Amérique),

mesures conservatoires, ordonnance du 5 février 2003, C.I.J. Recueil 2003, p. 92, par. 59.
  101 Demande en indication de mesures conservatoires, par. 22 b).
  102 Ibid., par. 17.
  103 Ibid.



                                                                                       50

